DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 12, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-3, and 5-21 are allowed, and they have been renumbered as 1-20, respectively.

The following is an examiner’s statement of reasons for allowance: 
With regard to independent claims 1, 11, and 18, Kang et al. (US 10,772,029) discloses an apparatus and method for providing operator specific service.  Kang et al. also discloses a method performed by a terminal in a communication system including the steps of receiving from a base station information indicating that a cell associated with the base station supports restricted local operator service (RLOS), and transmitting to a mobile management entity (MME), an attach request message including an international mobile station equipment identity and attach type information associated with the RLOS (see claim 1).  This teaching of Kang et al. reads on “transmitting a first attach request message for accessing restricted local operators services provided by a serving network to a mobility management entity” of claim language.  However, Kang et al. does not disclose decoding upon reception of an attach reject message from the MME, a random number in the attach reject message.  
Similarly, Basu Mallick et al. (US 2019/0053139) discloses a method and apparatus for discovery and access of restricted local services for unauthenticated UEs.  Basu Mallick et al. also discloses a Location Registration (LR) reject message in paragraph 0023.  Even though this teaching of Basu Mallick et al. reads on an “attach reject message” of claim language, but it does not read on “decoding, upon reception of an attach reject message from the MME, a random number in the attach reject message, and transmitting to the MME a second attach request message that includes the random number for accessing the RLOS and one or more subscription identifiers of the UE.”  
As discussed above, none of the references, taken either alone or in combination discloses decoding, upon reception of an attach reject message from the MME, a random number in the attach reject message; and transmitting, to the MME, a second attach request message that includes the random number for accessing the RLOS and one or more subscription identifiers of the UE.  Therefore, the Examiner allows these independent claims 1, 11, and 18 at least for the above reasons, in combination with all other features recited within claims.
Claims 2-3, 5-10, 12-17, and 19-21 depend either directly or indirectly upon independent claims 1, 11, and 18.  Therefore, they are also allowed by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644